Citation Nr: 1550196	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).  

2.  Entitlement to service connection for residuals of a head trauma, to include traumatic brain injury (TBI).  

3.  Entitlement to an initial compensable rating for ocular migraine syndrome.

4.  Entitlement to an effective date earlier than January 27, 2010, for service connection for ocular migraine syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a head trauma and an initial compensable rating for ocular migraines are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied service connection for residuals of head trauma.

2.  The evidence associated with the claims file subsequent to the September 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of head trauma.

3.  The Veteran did not timely appeal a May 2008 rating decision denying a petition to reopen a claim of entitlement to service connection for migraines, did not submit material evidence within one year of that decision, and the evidence does not demonstrate any unadjudicated, pending claim was received by VA prior to January 27, 2010, as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraines. 


CONCLUSIONS OF LAW

1.  The September 2007decision that denied service connection for residuals of head trauma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date earlier than January 27, 2010, for service connection for ocular migraine syndrome, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2010 and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Residuals of Head Trauma

A September 2007 rating decision denied service connection for residuals of head trauma, based on a finding of no current disability.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would present the claim from becoming final.

The pertinent evidence of record at the time of the September 2007 rating decision included the Veteran's service medical records showing an in-service head trauma, an August 2007 VA neurological disorders examination, a March 2003 MRI, a December 2001 CT, and the claim for service connection.

The pertinent evidence of record that has been received since the unappealed rating decision includes a December 2010 VA examination report addressing the Veteran's in-service head trauma and the effect of his current neurological symptoms.  

The evidence received since the September 2007 rating decision is new and material.  The new evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection by showing a current diagnosed disability.  Moreover, it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that reopening of the claim of entitlement to service connection for residuals of head trauma is warranted because new and material evidence has been presented.

Earlier Effective Date

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

A claim of entitlement may be either formal or informal written communication requesting a determination of or evidencing a belief of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (2015).

The Veteran is seeking an effective date earlier than January 27, 2010, for service connection for ocular migraine syndrome.  The Veteran filed an original claim for service connection for acephalic migraines on December 30, 1999.  The Veteran did not appeal a March 2000 rating decision denying service connection for acephalic migraines and that decision is final.  The Veteran filed a September 2006 claim for service connection.  The Veteran did not appeal a May 2008 rating decision finding no new and material evidence to reopen a claim for service connection for acephalic migraines.  The record does not show that any new and material evidence was received within one year following that denial that could challenge the finality of that decision.  In January 2011, the RO awarded service connection for ocular migraine syndrome, effective January 27, 2010.

In a notice of disagreement received January 2011, the Veteran expressed disagreement with the effective date assigned.  The Veteran indicated that service connection was not correctly denied previously.  In an April 2014 substantive appeal, the Veteran indicated that effective date for the migraine disability was tied to the issue of service connection for a traumatic brain injury.  The Veteran has not asserted that any decision involved CUE.  Moreover, an earlier effective date for the grant of service-connected cannot be established on a secondary basis for a nonservice-connected disability.

The Board further finds that the evidence does not demonstrate that any unadjudicated, pending claim was received by VA prior to January 27, 210, and subsequent to the May 2008 final decision, as to the issue of service connection for migraines. 

Therefore, the claim for entitlement to earlier effective dates must be denied.  The Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of head trauma and to that extent only, the appeal is granted.

Entitlement to an effective date earlier than January 27, 2010, for service connection for ocular migraine syndrome is denied.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

Concerning the Veteran's reports of in-service head trauma, at a December 2010 VA examination, the examiner stated there were no symptoms attributable to a TBI or mental disorder.  Further, the examiner noted that an etiology opinion had not been requested, but it was the examiner's opinion that the in-service head trauma was a precipitating, or aggravating factor at least, for the development of the current neurological symptoms.  The question remains whether the Veteran has any residuals of a head injury sustained in active service.  A remand for another opinion is therefore necessary to determine what neurologic residuals are shown that can be attributed to, or were caused or aggravated by, the in-service head trauma.

Concerning the ocular migraines, the Veteran reports visual impairment and headache pain.  The Veteran's ocular migraine disability is rated 0 percent under Diagnostic Codes 8100-6081.  38 C.F.R. § 4.83a, 4.124a (2015).  Diagnostic Code 6081provides ratings for unilateral scotoma based on impairment of visual fields.  38 C.F.R. § 4.83a (2015).  However, there is no eye examination of record. 

Diagnostic Code 8100 provides ratings for migraine headaches.  At a December 2010 VA examination, the VA examiner stated that the Veteran experienced acephalic migraines occurring two to three times a week.  In the substantive appeal, the Veteran reported that his headaches were prostrating.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be provided a more current VA examination to determine the current status and symptomatology of ocular migraines headaches and reconcile any findings with the Veteran's reports of prostrating headaches. 

All available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination to ascertain whether he has any current residuals of the in-service head injury as documented in the September 1998 service medical records after the Veteran hit his head on a shelf.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  

(a)  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service head injury in September 1998.  

(b)  The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any residual symptoms of an in-service head injury, to include TBI, that were incurred in service or developed as a result of trauma related to the in-service head injury.

3.  Schedule the Veteran for a VA examination or examinations to assess the current severity of ocular migraines.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  

(a)  The eye examination report should clearly indicate the extent of any reduction in visual acuity or disturbance of visual field attributable to any found scotoma in accordance with Diagnostic Code 6081.

(b)  The headache examination report should identify all findings related to the frequency and severity of ocular migraines in accordance with Diagnostic Code 8100.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


